
	
		II
		112th CONGRESS
		1st Session
		S. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Wyden, Mr. Brown of Ohio,
			 Mr. Kerry, Mr.
			 Bennet, Mrs. Gillibrand,
			 Mrs. Boxer, Mr.
			 Lautenberg, Mr. Begich, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Rules and
			 Administration
		
		A BILL
		To reform America’s political system and eliminate
		  gridlock that blocks progress.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Political Reform and Gridlock
			 Elimination Act .
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)pass the DISCLOSE
			 Act to prevent a corporate takeover of our elections and ensure that our
			 democracy is open, transparent, and controlled by the people; and
			(2)reform Senate
			 rules and procedures to reduce excessive obstruction and delay, while
			 protecting the legitimate rights of individual Senators and the
			 minority.
			
